Evans v. Texas Commerce Bank-Austin, N.A.                           



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 

ON MOTION FOR REHEARING
 



NO. 3-91-558-CV



CHARLES W. EVANS AND CAROLYN D. EVANS,

	APPELLANTS

vs.



TEXAS COMMERCE BANK--AUSTIN, N.A.,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT,

NO. 466,015, HONORABLE W. JEANNE MEURER, JUDGE
 


PER CURIAM
	In its motion for rehearing the Bank contends in point six that this Court erred in
reversing the district court's directed verdict because the Evans' claims were barred by
limitations.  We disagree.  It is true that the district court granted a directed verdict without
specifying the grounds for its decision.  An examination of the final judgment reveals, however,
that limitations was not the basis of the directed verdict because the district court rendered a
take-nothing judgment on the merits against the Evans rather than dismiss their claims.  The Bank
has not attacked the district court's final judgment by cross-point to preserve its contention that
the Evans' claims were barred by limitations and we will not consider this argument on appeal. 
We overrule all of the Bank's points of error on rehearing.

	The motion for rehearing is overruled.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Motion for Rehearing Overruled
Filed:  October __, 1992
[Do Not Publish]